Citation Nr: 1208614	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the RO. 

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C. for additional development of the record in November 2008, April 2010, and in September 2010. 

The Board is satisfied that there has been substantial compliance with the remand directives, and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is a left (non-dominant) scapular-vertebral region disability, evaluated as 30 percent disabling. 

2.  The competent evidence of record does not demonstrate that the Veteran's service-connected left shoulder disability precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters mailed in May 2005 and January 2009 satisfied the duty to notify provisions, to including notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran's October 2004 Social Security Administration (SSA) disability award letter, and the medical records considered in making that decision, have been obtained and associated with the claims file.  38 C.F.R. 
§ 3.159 (c)(2).  Moreover, several VA examinations have been conducted in conjunction with this appeal.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Finally, there has been full compliance with the September 2010 remand.  See Stegall v. West, supra.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 


Under VA laws and regulations, a total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2011). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  
38 C.F.R. § 4.16(a) (2011). 

Furthermore, a total disability rating may be assigned where the combined rating for the a veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, service connection is in effect only for the left (non-dominant) left scapular-vertebral region disability, currently rated as 30 percent disabling.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  Therefore, TDIU may be awarded on an extraschedular basis in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but are unable to obtain or maintain gainful employment due to one or more service-connected disorders. 

In this regard, the Board has considered the April 2005 VA Form 21-4138 which indicated the Veteran had been employed in printing, as a lithographer from his discharge from service to 1999.  He had completed high school.  See also May 2010 VA examination.  He was referred to in VA treatment reports as "OOW" (out-of-work) since 1999 and the October 2004 Social Security disability award letter noted that agency's findings that he had become disabled in May 1999.  The Board observes that in private treatment reports from Dr. B., that were submitted by the Veteran, there was a June 2002 evaluation that noted specifically that the Veteran remained "physically functional working with his family business" and helping to care for his daughter.  However, as this evaluation did not clarify what was the "family business," the Board finds that the Veteran has not worked as a lithographer since 1999.  No further educational and employment background is available for the Veteran. 

Here, the medical evidence of record does not show that the Veteran's left shoulder disability, alone, results in unemployability.  

Following his separation from service in May 1967, the Veteran submitted a claim in March 1969 seeking service connection for his left shoulder injury, reported to have occurred in July 1966.  He reported he had lost no time from work, despite complaints of pain.  Service connection was granted in a January 1970 rating decision that found the left shoulder disorder zero percent (0%) disabling.  In a June 1972 rating action, the left shoulder disability was evaluated as 20 percent disabling.  The Board observes that as a result of this early adjudication of his service-connected left shoulder disability, there are VA examinations of record dated in 1969, 1972 and 1976.

Upon reviewing the evidence of record, the Board notes that the Veteran submitted an application to the Social Security Administration in apparently the early 1990's seeking disability benefits.  The private evaluations and the application signed by the Veteran referred to and evaluated the non-service-connected right shoulder (the Veteran is right-hand dominant), with no mention of the service-connected left shoulder.  On his disability application, he did not list his left shoulder, but instead described his disabling condition as right arm injury and immobility.  In answer to the question of what prevents him from working now, the Veteran indicated again the weakness and immobility of the right arm.  The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

The Veteran initiated VA treatment in December 2003, when he reported both left and right shoulder pain.  Physical therapy evaluations and sessions dated in 2005 were almost entirely focused on the non-service-connected right shoulder.  

In his April 2005 claim seeking TDIU, the Veteran repeatedly referred to his right arm as totally disabled, and attributed this state to his service-connected left "arm."  The Board notes that service connection was denied for the right shoulder disability in an April 2010 Board decision.   

The Veteran was afforded a VA joints examination in July 2009.  The Veteran reported extensive treatment and symptoms following his left shoulder injury in service (July 1966) that the Board observes were not mentioned in the service treatment reports, his statements of record in 1969 and 1972, nor in the VA examinations contemporary to his seeking service connection.  In particular, the Veteran reported to the 2009 VA examiner that he had been confined to his barracks for weeks following the injury and that in service, he had been unable to raise his left arm higher than 90 degrees due to the pain and remained so until his discharge in 1967.  The service treatment records include a May 1967 evaluation during which the Veteran complained of pain, assessed as pain in the muscles, with no mention of such a prominent handicap as being unable to raise his left arm higher than 90 degrees.  Further, the May 1967 Report of Separation Examination found his upper extremities clinically normal.  The Veteran submitted in 1969, a good deal soon to the 1966 injury than any statement made in 2009, a private physician's May 1969 evaluation that noted his occasional complaints of recurrent of left shoulder pain, though he could move his arm "normally".  The Board finds the Veteran's statements to the 2009 VA joints examiner describing the extent of his service injury and the symptoms he experienced in service to be not credible and not probative.  

The Veteran also reported to the 2009 VA joints examiner that while he continued to experience pain in his left arm post-service, he was still able to build his house and work.  He attributed his stopping work in 1999 to his right arm (assessed in 1990 as having suffered a diffuse brachial plexopathy).  He reported he could not hold his right arm still, and that the industry had become more computerized and he could not perform the detailed work due to the tremor in his right hand.  Later in the same report, the Veteran attributed his not working to the lack of fine motor skills in both hands and what he called spasms in the left neck or shoulder.  

The 2009 VA joints examiner conducted a thorough review of the claims file and noted that the Veteran had reported being a motor vehicle accident in the 1970's (established elsewhere as having occurred in 1979) such that there was a fracture in the cervical spine at C4-C5.  Though the 2009 VA examiner concluded that the Veteran had stopped his employment in 1999 because of his right arm injury and its residuals, as he was right-handed, the 2009 VA joints examiner did not give an opinion as to whether the service-connected left shoulder disability precluded him from gainful employment.  

The Veteran submitted for consideration a February 2009 statement by his long-time private physician.  Dr. B noted that he had treated the Veteran for over a decade and that he suffered from bilateral shoulder dysfunction.  Dr. B opined that his problematic pain (from both shoulders) limited his ability to work such that he could only work "at a much more restricted level".  That Dr. B had a well-informed basis for his opinion is clear from the record, as many years of his treatment reports for the Veteran's complaints of pain are in the claims file.  However, even his probative opinion only goes so far.  First he referred to both shoulders, despite the left shoulder being the only service-connected disability.  Secondly, even Dr. B did not opine that the left shoulder, or both shoulders, precluded the Veteran from gainful employment.  Instead, he stated that the Veteran's working ability was restricted.  The Board observes that by February 2009, the Veteran's left shoulder disability was already evaluated as 30 percent disabling.  This 30 percent disability rating contemplated impact on employment.  Dr. B's February 2009 statement is probative and certainly competent; however it did not provide VA with information that was not already well-established in the claims file.  

Following the Board's remand, the claims file was returned to the RO for a VA opinion regarding whether the service-connected left shoulder disability alone prevented the Veteran from substantially gainful employment.  A review of the claims file and treatment records was conducted by a different VA examiner in May 2010.  Despite the thorough review of the claims file and treatment reports, this VA examiner reached the general opinion that the Veteran's left arm limitation likely affected his ability to maintain substantially gainful employment.  

Finally, following the September 2010 Board remand, the claims file was again returned to the same VA examiner who conducted the May 2010 review and opinion.  The Veteran was examined in December 2010.  The Veteran reported his current symptoms and activities.  The VA examiner conducted an objective examination of the left shoulder.  He concluded that based on his left shoulder alone, he was more likely than not able to maintain gainful employment within certain restrictions.            

The Board finds that there is no evidence from the record that the Veteran's service-connected disorder, in and of itself, precludes substantially gainful employment. 

The occupational restrictions that the Veteran has experienced due to his nonservice-connected disorders, to include his right shoulder disorder, and cervical radiculopathy, cannot be considered under the pertinent regulations.  38 C.F.R. 
§ 4.16(b).  Nonetheless, no opinion of record indicates that the Veteran's left shoulder disability, alone, limits him from working. 

Moreover, although the Veteran has repeatedly asserted that his left shoulder disability precludes him from gainful employment, his other statements reflect his assertions that he cannot work due to other disorders.  These include his statements to the Social Security administration in his disability application.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In short, there is simply no evidence of record establishing that the Veteran's service-connected disability picture is the type of exceptional case for which consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  For these reasons, and those discussed above, TDIU is not warranted. 

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected left shoulder disability, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

TDIU is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


